Citation Nr: 0940779	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an initial (compensable) rating for left 
shoulder dislocation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
Service connection for the left shoulder condition was 
established upon rating decision in January 2004, and a 
noncompensable rating was assigned.  The Veteran contends 
that an increased rating is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of the 
currently assigned noncompensable rating for a service-
connected left shoulder disability.  The most recent VA 
examination of record was conducted in August 2006.  The 
Veteran's representative essentially asserts that the left 
shoulder condition has worsened and that the 2006 examination 
results no longer represent the Claimant's current disability 
picture.  While the Veteran has reported that he has not had 
any recent treatment, there is no way to discussion this 
contention based on the evidence on file.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should arrange for the 
Veteran to be examined by an 
appropriate physician who should review 
the Veteran's VA claims folder and who 
must describe the current nature and 
extent of the Veteran's left shoulder 
disability and any associated 
condition.  Any diagnostic testing 
deemed necessary by the examiner should 
be conducted.  

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected left shoulder 
dislocation.

The examiner should report the range of 
motion measurements for the left 
shoulder, in degrees.  Address whether 
there is any pain, weakened movement, 
excess fatigability or incoordination 
on movement, as well as whether there 
is likely to be additional range of 
motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare- ups or when the left 
shoulder is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  After completion of the foregoing 
and any further development deemed 
necessary, AMC/RO shall readjudicate 
the Veteran's claim for an increased 
disability rating for service-connected 
left shoulder disability to include 
residuals of recurrent dislocations.  
If the benefit sought on appeal remains 
denied, AMC/RO should provide the 
Veteran and his representative with a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


